Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 28, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  149896(7)                                                                                                 Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  IN RE REINSTATEMENT PETITION OF                                                                     Richard H. Bernstein,
                                                                                                                      Justices
  ANTHONY A. MURASKI,
             Petitioner-Appellant.                                  SC: 149896
                                                                    ADB: 13-77-RP
  ____________________________________/

         On order of the Court, the motion for reconsideration of this Court’s April 28,
  2015 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 28, 2015
         d0720
                                                                               Clerk